Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US 20190387141 A1).
Regarding claim 1, Chung (e.g., Fig. 5) discloses a display panel, comprising:
a photosensitive sensor (photo sensor 110; [0029]); 
a light shield layer (light reflective layer 124r; [0031]), disposed on a sensing side of the photosensitive sensor (photo sensor 110), and including at least one first opening (first opening O2) and at least one second opening (second opening O2), in which the first opening (first opening O2) and the photosensitive sensor (photo sensor 110) are overlapped with each other in a direction perpendicular to a surface of the display panel (display panel 140), so that light running through the first opening (first opening O2) is irradiated to the photosensitive sensor (photo sensor 110); and 
an optical processing film (light absorbing layer 124a; [0031]), disposed in a region of the light shield layer (light reflective layer 124r) close to the second opening (second opening O2) and on at least a portion of a surface (top surface) of the light shield layer (light reflective layer 124r) away from the photosensitive sensor (photo sensor 110), in which a light reflectivity of the optical processing film is less than a light reflectivity of the light shield layer (light absorbing layer 124a is formed of a black material that absorbs light and has a low reflectivity, light reflective layer 124r is formed of metallic material and has a high reflectivity; [0031]).

Regarding claim 12, Chung (e.g., Fig. 5) discloses a manufacturing method of a display panel, comprising: 
providing a photosensitive sensor (photo sensor 110; [0029]); 
forming a light shield layer (light reflective layer 124r; [0031]) on a sensing side of the photosensitive sensor (photo sensor 110), wherein the light shield layer (light reflective layer 124r) includes at least one first opening (first opening O2) and at least one second opening (second opening O2), and the first opening (first opening O2) and the photosensitive sensor (photo sensor 110) are overlapped with each other in a direction perpendicular to a surface of the display panel (display panel 140), so that light running through the first opening (first opening O2) is irradiated to the photosensitive sensor (photo sensor 110); and 
(light absorbing layer 124a; [0031]), in which the optical processing film (light absorbing layer 124a) is formed in a region of the light shield layer (light reflective layer 124r) close to the second opening (second opening O2) and on at least a portion of a surface of the light shield layer (light reflective layer 124r) away from the photosensitive sensor (photo sensor 110), and a light reflectivity of the optical processing film is less than a light reflectivity of the light shield layer (light absorbing layer 124a is formed of a black material that absorbs light and has a low reflectivity, light reflective layer 124r is formed of metallic material and has a high reflectivity; [0031]).

5.	Claims 1-5, 7, 10, 12-13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puszka (US 20190051709 A1).
	Regarding claim 1, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses a display panel, comprising; 
a photosensitive sensor (photo sensor 22; [0037]-[0038]); 
a light shield layer (circuit layer T including transistor circuits T1 and T2), disposed on a sensing side of the photosensitive sensor (photo sensor 22), and including at least one first opening (opening A) and at least one second opening (opening B), in which the first opening (opening A) and the photosensitive sensor (photo sensor 22) are overlapped with each other in a direction perpendicular to a surface of the display panel (e.g., display panel as shown in Fig. 11), so that light (light RR) running through the first opening (opening A) is irradiated to the photosensitive sensor (photo sensor 22); and 

    PNG
    media_image1.png
    530
    1380
    media_image1.png
    Greyscale
an optical processing film (light blocking layer 58; [0066]), disposed in a region of the light shield layer (circuit layer T including transistor circuits T1 and T2) close to the second opening (opening B) and on at least a portion of a surface of the light shield layer (circuit layer T including transistor circuits T1 and T2) away from the photosensitive sensor (photo sensor 22), in which a light reflectivity of the optical processing film is less than a light reflectivity of the light shield layer (light blocking layer 58 is formed of a black material that absorbs light and has a low reflectivity, transistor circuits T1 and T2 are formed of metallic material and have a high reflectivity; [0066], [0056], and [0074]).
Annotated version of Puszka’s Fig. 11
Regarding claim 2, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 1, further comprising: a functional layer (LED layer), disposed on a side (top side) of the light shield layer (circuit layer T) away from the photosensitive sensor (photo sensor 22), wherein the functional layer (LED layer) includes at least one fourth opening (opening D), and the fourth opening (opening D) and at least a portion of the optical processing film (light blocking layer 58) are overlapped with each other in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11).

Regarding claim 3, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 2, wherein the fourth opening (opening D) completely overlaps with the optical processing film (light blocking layer 58) in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11); the functional layer (LED layer) also includes at least one third opening (opening C); and the third opening (opening C) and the first opening (opening A) are overlapped with each other in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11), so that light (light RR) running through the first opening (opening A) and the third opening (opening C) is irradiated to the photosensitive sensor (photo sensor 22).

Regarding claim 4, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 2, wherein an orthographic projection of the second opening (opening B) in a direction parallel to the surface of the display panel (e.g., display panel as shown in Fig. 11) is close to an orthographic projection of the fourth opening (opening D) in the direction parallel to the surface of the display panel (e.g., display panel as shown in Fig. 11); and the second opening (opening B) corresponds to a non-opening region of the functional layer (LED element corresponds non-opening region).

Regarding claim 5, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 2, wherein the functional layer (LED layer) includes an electrode layer (anode layer and cathode layer); and the photosensitive sensor (photo sensor 22) is configured for line recognition ([0038]; fingerprint recognition).

Regarding claim 7, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 1, further comprising a base substrate (substrate 14), wherein the photosensitive sensor (photo sensor 22) and the light shield layer (circuit layer T including transistor circuits T1 and T2) are respectively disposed on two sides of the base substrate (substrate 14).

Regarding claim 10, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the display panel according to claim 1, wherein the optical processing film (light blocking layer 58) includes a light absorption material ([0066]).

Regarding claim 12, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses a manufacturing method of a display panel, comprising: 
providing a photosensitive sensor (photo sensor 22); 
forming a light shield layer (circuit layer T including transistor circuits T1 and T2) on a sensing side of the photosensitive sensor (photo sensor 22), wherein the light shield layer (circuit layer T) includes at least one first opening (opening A) and at least (opening B), and the first opening (opening A) and the photosensitive sensor (photo sensor 22) are overlapped with each other in a direction perpendicular to a surface of the display panel (e.g., display panel as shown in Fig. 11), so that light (light RR) running through the first opening (opening A) is irradiated to the photosensitive sensor (photo sensor 22); and 
forming an optical processing film (light blocking layer 58; [0066]), in which the optical processing film (light blocking layer 58) is formed in a region of the light shield layer (circuit layer T including transistor circuits T1 and T2) close to the second opening (opening B) and on at least a portion of a surface of the light shield layer (circuit layer T including transistor circuits T1 and T2) away from the photosensitive sensor (photo sensor 22), and a light reflectivity of the optical processing film is less than a light reflectivity of the light shield layer (light blocking layer 58 is formed of a black material that absorbs light, transistor circuits T1 and T2 are formed of metallic material, a light reflectivity of a black material is less than a light reflectivity of a metallic material; [0066], [0056], and [0074]).

Regarding claim 13, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the manufacturing method of the display panel according to claim 12, further comprising: forming a functional layer (LED layer) on a side of the light shield layer (circuit layer T) away from the photosensitive sensor (photo sensor 22), wherein the functional layer (LED layer) includes at least one fourth opening (opening D), and the fourth opening (opening D) and at least a portion of the optical processing film (light blocking layer 58) are overlapped with each other in the direction perpendicular to the surface of the display panel (e.g., display panel as shown in Fig. 11).

Regarding claim 19, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the manufacturing method of the display panel according to claim 12, further comprising: providing a base substrate (substrate 14), in which the light shield layer (circuit layer T including transistor circuits T1 and T2) and the photosensitive sensor (photo sensor 22) are respectively formed on two sides of the base substrate (substrate 14).

Regarding claim 20, Puszka discloses a display device (e.g., Fig. 2; display device 10), comprising the display panel according to claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 8-9, and 18 are rejected under 35 U.S.C. 103 as unpatentable over Puszka (US 20190051709 A1) in view of Du (US 20180005007 A1).
(e.g., Fig. 11) discloses the display panel according to claim 1, further comprising a base substrate (substrate 14), wherein the photosensitive sensor (photo sensor 22) is disposed on the base substrate; but does not disclose the light shield layer is disposed on a side of the photosensitive sensor away from the base substrate. However, Du discloses different configurations of a display panel integrated with a fingerprint sensor similar to that disclosed by Puszka, As an example, Du (e.g., Fig. 21) discloses the display panel comprising a base substrate (substrate 10), wherein the photosensitive sensor (photo sensor 211) is disposed on the base substrate (substrate 10); and the light shield layer (transistor circuit layer) is disposed on a side (top side) of the photosensitive sensor (photo sensor 211) away from the base substrate (substrate 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Du to the display device of Puszka. The combination/motivation would provide an alternative design choice to integrate an optical fingerprint sensor with a display panel.

Regarding claim 8, Puszka in view of Du discloses the display panel according to claim 6, Puszka (e.g., Fig. 11) discloses wherein the display panel comprises a plurality of pixel units (pixel units Pix) disposed on the base substrate (substrate 14); each of the plurality of pixel units (pixel unit Pix) corresponds to at least one first opening (opening A) and at least one second opening (opening B); and the photosensitive sensor (photo sensor 22) corresponds to the plurality of pixel units (pixel units Pix).

(e.g., Fig. 11) discloses wherein the light shield layer is a first conductive layer (circuit layer T), and the first conductive layer includes: a plurality of conductive parts (circuit layer T including transistor circuits T1 and T2 and conductive tracks 44) that are electrically connected to each of the plurality of pixel units (pixel unit Pix including LED element) and configured to apply electrical signals to each of the plurality of pixel units (pixel unit Pix including LED element).

Regarding claim 18, Puszka (e.g., Fig. 11) discloses the manufacturing method of the display panel according to claim 12, further comprising: providing a base substrate (substrate 14), in which the photosensitive sensor (photo sensor 211) is formed on the base substrate (substrate 14), but does not disclose the light shield layer is formed on a side of the photosensitive sensor away from the base substrate. However, Du discloses different configurations of a display panel integrated with a fingerprint sensor similar to that disclosed by Puszka, As an example, Du (e.g., Fig. 21) discloses the display panel comprising a base substrate (substrate 10), wherein the photosensitive sensor (photo sensor 211) is disposed on the base substrate (substrate 10); and the light shield layer (transistor circuit layer) is formed on a side (top side) of the photosensitive sensor (photo sensor 211) away from the base substrate (substrate 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Du to the display device of Puszka. The combination/motivation would provide an alternative design choice to integrate an optical fingerprint sensor with a display panel.

8.	Claims 11 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Puszka (US 20190051709 A1) in view of  Jang (US 20200287049 A1) and further in view of Li (US 20170192321 A1).
Regarding claim 11, Puszka (e.g., Fig. 11) discloses the display panel according to claim 1, but does not disclose wherein a material of the light shield layer includes one or more selected from titanium, aluminum and molybdenum; and a material of the optical processing film includes molybdenum oxide. However, Jang discloses wherein a material of the light shield layer (e.g., Fig. 1, transistor circuit layer) includes one or more selected from titanium, aluminum and molybdenum ([0107] and [0144]; titanium, aluminum and molybdenum), and Li discloses wherein a material of the optical processing film includes molybdenum oxide ([0033]; molybdenum oxide). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Jang and Li to the display device of Puszka. The combination/motivation would provide a display device integrated with an optical sensor with light shielding structures to block undesired background light and improve image quality of fingerprint.

Regarding claim 17, Puszka (e.g., Fig. 11) discloses the manufacturing method of the display panel according to claim 12, but does not disclose wherein a material of the light shield layer includes molybdenum, and a material of the optical processing film includes molybdenum oxide. However, Jang discloses wherein a material of the light shield layer (e.g., Fig. 1, transistor circuit layer) includes one or more selected from ([0107] and [0144]; titanium, aluminum and molybdenum), and Li discloses wherein a material of the optical processing film includes molybdenum oxide ([0033]; molybdenum oxide). Li (e.g., Figs. 1-4) further discloses the forming the optical processing film includes: depositing material molybdenum under an oxygen atmosphere in the region of the light shield layer close to the second opening and on at least a portion of a surface of the light shield layer away from the photosensitive sensor, so that a material finally deposited on the light shield layer includes molybdenum oxide (e.g., Figs. 1-4 and [0033]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Jang and Li to the display device of Puszka. The combination/motivation would provide a display device integrated with an optical sensor with light shielding structures to block undesired background light and improve image quality of fingerprint.

9.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Puszka (US 20190051709 A1) in view of  Park (US 20160342058 A1).
Regarding claim 14, Puszka (e.g., Fig. 11, which is reproduced for reference) discloses the manufacturing method of the display panel according to claim 12, wherein the forming the optical processing film (light blocking layer 58) includes: forming an optical processing film material layer (light blocking layer 58) on the light shield layer (circuit layer T); and forming the optical processing film (light blocking layer 58) in the region of the light shield layer (circuit layer T) close to the second opening (opening B) and on at least a portion of a surface of the light shield layer (circuit layer T) away from the photosensitive sensor (photo sensor 22). Puszka does not disclose performing a (light blocking layer 400) includes: performing a photolithography process on the optical processing film material layer ([0066]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Park to form the light blocking layer as taught by Puszka. The combination/motivation would provide a display device integrated with an optical sensor with light shielding structures to block undesired background light and improve image quality of fingerprint.

10.	Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Puszka (US 20190051709 A1) in view of  Jang (US 20200287049 A1) and Li (US 20170192321 A1) and further in view of Yano (US 20100295042 A1).
Regarding claim 15, Puszka (e.g., Fig. 11) discloses the manufacturing method of the display panel according to claim 12, but does not disclose wherein a material of the light shield layer includes molybdenum, and a material of the optical processing film includes molybdenum oxide. However, Jang discloses wherein a material of the light shield layer (e.g., Fig. 1, transistor circuit layer) includes one or more selected from titanium, aluminum and molybdenum ([0107] and [0144]; titanium, aluminum and molybdenum), and Li discloses wherein a material of the optical processing film includes molybdenum oxide ([0033]; molybdenum oxide). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Jang and Li to the display device of Puszka. The combination/motivation would provide a display device integrated with an optical sensor 
Puszka discloses the forming the optical processing film includes: forming the optical processing film (light blocking layer 58) in the region of the light shield layer (circuit layer T) close to the second opening (opening B) and on at least a portion of a surface of the light shield layer (circuit layer T) away from the photosensitive sensor (photo sensor 22), to form the optical processing film (light blocking layer 58) on the surface of the light shield layer (circuit layer T). Puszka does not discloses performing oxide plasma treatment on the light shield layer. However, Yano (Figs. 1-15) discloses performing oxide plasma treatment on the light shield layer ([0186] and [0450]; oxygen plasma treatment of transistor circuit). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yano to form the transistor circuit layer as taught by Puszka. The combination/motivation would provide a display device integrated with an optical sensor with light shielding structures to block undesired background light and improve image quality of fingerprint.

Regarding claim 16, Puszka in view of  Jang and Li and further in view of Yano discloses the manufacturing method of the display panel according to claim 15, Yano discloses performing oxide plasma treatment on the light shield layer ([0186] and [0450]; oxygen plasma treatment of transistor circuit). Puszka discloses wherein the forming the optical processing film also includes: forming a light blocking pattern (light blocking pattern 58) on the light shield layer (transistor circuit layer T), in which the light blocking (light blocking pattern 58) exposes the region of the light shield layer (transistor circuit layer T) close to the second opening (opening B) and the at least the portion of a surface of the light shield layer (transistor circuit layer T) away from the photosensitive sensor (photo sensor 22). Puszka does not disclose the light blocking pattern is formed with a photoresist pattern. However, Li discloses the light blocking pattern is formed with a photoresist pattern (Figs. 1-4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Li to form the light blocking layer as taught by Puszka. The combination/motivation would provide a display device integrated with an optical sensor with light shielding structures to block undesired background light and improve image quality of fingerprint.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691